Citation Nr: 1738535	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 0 percent for service-connected avulsion fracture to right great toe, prior to February 12, 2015.

2. Entitlement to a rating, in excess of 10 percent, for service-connected avulsion fracture to right great toe, after February 12, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to January 1983.

This claim for an increased scheduler rating arrives before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On February 12, 2015, the Veteran underwent the most recent VA examination for his right great toe claim.  Relying on the results of this examination, the RO increased the Veteran's rating from 0 to 10 percent, effective February 12, 2015.  

In August 2016, the Veteran testified by video teleconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the Veteran's hearing testimony is located in the Veterans' Benefit Management System (VBMS).  The Veteran's claims file is found in the VBMS and Legacy Content Manager (LCM) databases.

Based on review of the Veteran's claims file and hearing testimony, the Board concludes that additional development is required before a decision can be rendered on this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record reflects that the Veteran sustain an avulsion of the right great toe during service in 1980.  In May 2010, service connection was awarded for an avulsion of the right great toe.  The Veteran assigned the noncompensable disability evaluation that was initially assigned.  In September 2015, the AOJ increased the Veteran's disability rating from 0 to 10 percent; the AOJ concluded the increase was warranted because the Veteran's symptoms were "moderate" under Diagnostic Code (DC) 5283.  See 38 C.F.R. § 4.71a.  

Under DC 5283, an increase to 20 percent is necessary when the symptoms are "moderately severe" due to malunion.  An increase to 30 percent is warranted when the Veteran experiences "severe" symptoms due to nonunion.  If the Veteran loses use of the foot, a 40 percent rating is necessary.

As the Veteran's representative accurately noted at the August 2016 Board hearing, a competent medical provider must identify malunion or nonunion of tarsal and/or metatarsal bones.  In the February 2015 VA examination report, which was relied upon by the AOJ for its rating determination, the provider did not respond to the malunion or nonunion query.  Because identification of the union status of the tarsal and/or metatarsal bones is needed, the Board concludes that the February 2015 VA examination in is inadequate to render a decision on the Veteran's increased rating claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all appropriate efforts to obtain any and all inpatient and outpatient VA treatment records that are not already of record, to include those dated from October 2009 to the present.

2. It is noted that the Veteran and his representative offered to provide additional medical evidence at the August 2016 Board hearing.  The record was left open for 60 days following the Veteran's appearance at the hearing before the undersigned VLJ; however, VA has not received such records.  Please make all appropriate efforts to ensure that these documents, if received, are made part of the claims file.  

If these documents have not been received, please give the Veteran and his representative another opportunity to submit them.

3. After the above development has been completed, schedule the Veteran for an appropriate VA orthopedic examination to determine the extent of his service-connected right great toe disability. 

The entire claims folder must be made available to the examiner(s) for review.  The examination reports should reflect that such a review was accomplished, to include review of any lay statements offered by the Veteran.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address any and all symptoms or pathology that may be attributed to the Veteran's service-connected right great toe disability, to include whether the Veteran's service-connected right great toe disability is manifested by malunion or nonunion of the tarsal or metatarsal bones.

To the extent possible, the examiner(s) is asked to offer an opinion as to the level of orthopedic functional impairment (none, moderate, moderately severe, or severe) attributable to the Veteran's right great toe disability during the appeal period, October 2009 to present.

A complete rationale should be provided for all opinions given, and that rationale should, as much as possible, show consideration of the factors directed by the Board. 

4.  After all of the above development is completed, the AOJ should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

